19-11608-mew           Doc 185        Filed 07/03/19 Entered 07/03/19 14:28:27                      Main Document
                                                   Pg 1 of 41
                                           Hearing Date: August 1, 2019, at 11:00 a.m. (prevailing Eastern Time)
                                         Objection Deadline: July 25, 2019, at 4:00 p.m. (prevailing Eastern Time)

     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

 NOTICE OF DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) APPROVING THE
 PLANT CLOSURE AGREEMENT BETWEEN THE DEBTORS AND THE SOUTHERN
    REGIONAL JOINT BOARD OF WORKERS UNITED, SEIU ON BEHALF OF
             LOCAL 2420 AND (II) GRANTING RELATED RELIEF

              PLEASE TAKE NOTICE that a hearing on the Debtors’ Motion for Entry of an Order

 (I) Approving the Plant Closure Agreement Between the Debtors and the Southern Regional Joint

 Board of Workers United, SEIU on Behalf of Local 2420 and (II) Granting Related Relief

 (the “Motion”) will be held before the Honorable Michael E. Wiles, United States Bankruptcy

 Judge, United States Bankruptcy Court for the Southern District of New York (the “Court”), One

 Bowling Green, Courtroom No. 617, New York, New York 10004-1408, on August 1, 2019, at

 11:00 a.m., prevailing Eastern Time.



 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 KE 62147412
19-11608-mew       Doc 185     Filed 07/03/19 Entered 07/03/19 14:28:27             Main Document
                                            Pg 2 of 41


         PLEASE TAKE FURTHER NOTICE that any responses or objections to the relief

 requested in the Motion shall: (a) be in writing; (b) conform to the Federal Rules of Bankruptcy

 Procedure, the Local Bankruptcy Rules for the Southern District of New York, and all General

 Orders applicable to chapter 11 cases in the United States Bankruptcy Court for the Southern

 District of New York, and the Order (A) Establishing Certain Notice, Case Management, and

 Administrative Procedures and (B) Granting Related Relief [Docket No. 184] approved by

 the Court; (c) be filed electronically with the Court on the docket of In re Hollander Sleep

 Products, LLC, Case 19-11608 (MEW) by registered users of the Court’s electronic filing system

 and in accordance with the General Order M-399 (which is available on the Court’s website at

 http://www.nysb.uscourts.gov); and (d) be served so as to be actually received by July 25, 2019,

 at 4:00 p.m., prevailing Eastern Time, by (i) the entities on the master service list (available on

 the Debtors’ case website at https://omnimgt.com/hollander) and (ii) any person or entity with a

 particularized interest in the subject matter of the Motion.

         PLEASE TAKE FURTHER NOTICE that only those responses that are timely filed,

 served, and received will be considered at the hearing. Failure to file a timely objection may result

 in entry of a final order granting the Motion as requested by the Debtors.



                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                   2
 KE 62147412
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27     Main Document
                                      Pg 3 of 41


 New York, New York                  /s/ Joshua A. Sussberg, P.C.
 Dated: July 3, 2019                 Joshua A. Sussberg, P.C.
                                     Christopher T. Greco, P.C.
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     601 Lexington Avenue
                                     New York, New York 10022
                                     Telephone:     (212) 446-4800
                                     Facsimile:     (212) 446-4900

                                     - and -

                                     Joseph M. Graham (admitted pro hac vice)
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     300 North LaSalle Street
                                     Chicago, Illinois 60654
                                     Telephone:     (312) 862-2000
                                     Facsimile:     (312) 862-2200

                                     Counsel to the Debtors and Debtors in Possession




                                        3
 KE 62147412
19-11608-mew           Doc 185        Filed 07/03/19 Entered 07/03/19 14:28:27                      Main Document
                                                   Pg 4 of 41
                                           Hearing Date: August 1, 2019, at 11:00 a.m. (prevailing Eastern Time)
                                         Objection Deadline: July 25, 2019, at 4:00 p.m. (prevailing Eastern Time)

     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

       DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) APPROVING THE PLANT
        CLOSURE AGREEMENT BETWEEN THE DEBTORS AND THE SOUTHERN
         REGIONAL JOINT BOARD OF WORKERS UNITED, SEIU ON BEHALF OF
                 LOCAL 2420 AND (II) GRANTING RELATED RELIEF

              The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

 respectfully state as follows in support of this motion:

                                                   Relief Requested

              1.    The Debtors seek entry of an order, substantially in the form attached hereto as

 Exhibit A, (a) approving the Memorandum of Agreement (the “Union Agreement”) dated

 June 14, 2019, by and between Hollander Sleep Products LLC and the Southern Regional Joint

 Board of Workers United, SEIU on behalf of Local 2420 (the “Union”), a copy of which is attached



 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 KE 62147412
19-11608-mew        Doc 185       Filed 07/03/19 Entered 07/03/19 14:28:27                 Main Document
                                               Pg 5 of 41


 hereto as Exhibit B, which will allow the Debtors to close their manufacturing plant based in

 Thomson, Georgia (the “Thomson Plant”), and (b) granting related relief. In further support of

 the relief requested herein, the Debtors respectfully submit the declaration of Marc Pfefferle

 (the “Pfefferle Declaration”), a copy of which is attached hereto as Exhibit C and which is

 incorporated herein by reference.

                                         Jurisdiction and Venue

         2.      The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and

 the Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated January 31, 2012. The Debtors confirm their consent, pursuant to rule

 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

 final order by the Court in connection with this motion to the extent that it is later determined that

 the Court, absent consent of the parties, cannot enter final orders or judgments in connection

 herewith consistent with Article III of the United States Constitution.

         3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.      The bases for the relief requested herein are section 105(a) and 363(b) of title 11 of

 the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), and Bankruptcy

 Rule 9019.

                                               Background2

         5.      Hollander Sleep Products is the largest pillow and mattress pad manufacturer in

 North America. The Debtors also manufacture comforters and other basic bedding products.




 2
     A description of the Debtors’ business and the events precipitating these chapter 11 cases is set forth in
     the Declaration of Marc Pfefferle, Chief Executive Officer of Hollander Sleep Products, LLC, in Support of

                                                       2
 KE 62147412
19-11608-mew         Doc 185       Filed 07/03/19 Entered 07/03/19 14:28:27                    Main Document
                                                Pg 6 of 41


 The Debtors have their own brands, including Great Sleep®, I AM®, LC®, PCF®, and

 Restful Nights®, and also manufacture and sell licensed brands, including Simmons®,

 Ralph Lauren®, CHAPS®, Calvin Klein®, Therapedic®, Nautica®, 37.5®, and Dr. Maas®.

 The Debtors are headquartered in Boca Raton, Florida, operate a main showroom in New York

 City, and have thirteen manufacturing facilities throughout the United States and Canada.

 The Debtors generated approximately $527 million in net revenue in fiscal year 2018 and currently

 employ more than 2,300 people across the United States and Canada. As of May 19, 2019

 (the “Petition Date”), the Debtors had approximately $233 million in funded debt.

         6.       On the Petition Date, each of the Debtors filed a voluntary petition for relief under

 chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing

 their property as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code. As of the date hereof, no party has requested the appointment of a trustee or an examiner

 in these chapter 11 cases. On May 30, 2019, the United States Trustee for the Southern District of

 New York (the “U.S. Trustee”) appointed an official committee of unsecured creditors

 (the “UCC”) pursuant to section 1102 of the Bankruptcy Code.

                                             The Thomson Plant

         7.       The Debtors are pursuing a path to right size their business operations to make them

 more efficient and restore them to profitability. To that end, and due to changing customer

 demands, the Debtors have excess manufacturing capacity and are reviewing their operations and

 analyzing potential consolidations of their manufacturing locations.                    One such location is

 the Thomson Plant, which is the Debtors’ smallest East Coast manufacturing facility in terms of




     Debtors’ Chapter 11 Petitions and First Day Motions (the “First Day Declaration”) [Docket No. 3].
     Terms capitalized but not defined herein shall have the meanings ascribed to them in the First Day Declaration.


                                                         3
 KE 62147412
19-11608-mew           Doc 185         Filed 07/03/19 Entered 07/03/19 14:28:27                 Main Document
                                                    Pg 7 of 41


 square footage and production. The Thomson Plant has been operating at full capacity and needs

 capital upgrades, and it is most efficient to transfer its production functions to other manufacturing

 plants. Accordingly, the Debtors have decided to close the Thomson Plant, a course of action that

 the Debtors anticipate will generate significant annual savings.

           8.       Closure of the Thomson Plant will also require the continued support and efforts of

 the Debtors’ Thomson Plant employees. The Thomson Plant has 173 employees, 141 of which

 are members of the Union, which is party to a collective bargaining agreement with the Debtors.

 As a result, it is critical that the Debtors have the support of the Union through the Thomson Plant’s

 wind-down process. To encourage the continued cooperation of the Thomson Plant’s Union

 employees through the wind down and cessation of operations, the Debtors negotiated

 a comprehensive settlement of all outstanding matters with the Union, which is incorporated into

 the Union Agreement. Although the loss of jobs associated with the Thomson Plant closure is an

 unfortunate consequence of the Debtors’ need to streamline their operations, the Debtors believe

 that the Union Agreement provides a mutually beneficial resolution of the outstanding issues

 between the Debtors and the Union. Among other points, the Union Agreement provides for

 the following key terms:3

                                       Summary of Union Agreement Key Terms
     Collective Bargaining Agreement                      The existing collective bargaining agreement will
                                                          remain in effect until the last Union employee is
                                                          permanently laid off and terminated. The outside date
                                                          for termination of the existing collective bargaining
                                                          agreement is October 31, 2019, subject to extension.




 3
       The summary of the terms of the Union Agreement contained in this motion is provided for convenience purposes
       only. In the event of any inconsistency between the summary set forth herein and the Union Agreement, the
       Union Agreement shall control. Capitalized terms used in this table but not otherwise defined herein have
       the meanings set forth in the Union Agreement.


                                                          4
 KE 62147412
19-11608-mew           Doc 185      Filed 07/03/19 Entered 07/03/19 14:28:27                      Main Document
                                                 Pg 8 of 41


                                   Summary of Union Agreement Key Terms
     Resumption of Operations                         If the Debtors resume similar manufacturing operations
                                                      in or within twenty-five miles of Thomson, Georgia on
                                                      or before January 31, 2020, the Union will be
                                                      the exclusive bargaining representative for the same
                                                      employees it currently represents, and certain
                                                      enumerated Union employees will have preferential
                                                      hiring rights.
     Release of Claims                                All Union grievances (both belonging to the Union and
                                                      to the individual employees it represents) filed before
                                                      the date of the Union Agreement are settled, resolved,
                                                      and released.
     Continued Services                               Union employees working on or after June 3, 2019, will
                                                      continue their normal work and cooperate in facilitating
                                                      the Thomson Plant’s shutdown. The target date for
                                                      the Thomson Plant’s closure is August 16, 2019.
     Severance and Compensation Benefits4             The Debtors will continue to honor vacation pay
                                                      policies, continue to insure Union employees through
                                                      the end of the month in which they are permanently laid
                                                      off and pay for one month of COBRA continued health
                                                      insurance thereafter, and continue matching
                                                      contributions to the Union’s non-contributory 401(k)
                                                      until the beneficiary is permanently laid off.

                                                            The Debtors will also pay eligible employees a seniority
                                                            buyback payment in an amount calculated based upon
                                                            the employee’s length of service.
     Relocation                                             The Debtors may offer certain employees
                                                            the opportunity to relocate to the Henderson, North
                                                            Carolina manufacturing plant. Union employees who
                                                            are offered the opportunity will be eligible to receive an
                                                            advance from the Debtors to assist with relocation
                                                            expenses.
     Work-Through Bonus                                     Union employees who work through their designated
                                                            permanent layoff date at the Thomson Plant with perfect
                                                            attendance and no more than 2 hours of No-Fault
                                                            absence time between the date of Court approval of
                                                            the Union Agreement and the date of the employee’s
                                                            permanent layoff will be eligible for a work-through
                                                            bonus ranging from $1.50–$2.00 for each straight time
                                                            hour of work between June 3, 2019, and the date of
                                                            the employee’s permanent layoff.

                                                Basis for Relief

            9.      Section 363(b)(1) of the Bankruptcy Code authorizes a court, after notice and

 a hearing, to authorize a debtor to “use, sell, or lease, other than in the ordinary course of business,



 4
       The Union Agreement does not contemplate any severance, bonuses, or other payments for the benefit of any
       “insider” as the term is defined in section 101(31) of the Bankruptcy Code.


                                                        5
 KE 62147412
19-11608-mew       Doc 185     Filed 07/03/19 Entered 07/03/19 14:28:27              Main Document
                                            Pg 9 of 41


 property of the estate.” 11 U.S.C. § 363(b)(1). To approve a use, sale, or lease of property other

 than in the ordinary course of business, a court must find “some articulated business justification”

 that demonstrates “a good business reason” for the requested relief. See In re Lionel Corp., 722

 F.2d 1063, 1070 (2d Cir. 1983). Once a debtor articulates a business justification, “[c]ourts are

 loath to interfere with corporate decisions absent a showing of bad faith, self-interest, or gross

 negligence.” In re Integrated Resources, Inc., 147 B.R. 650, 656 (Bankr. S.D.N.Y. 1992).

         10.    Bankruptcy Rule 9019(a) further provides that, “after notice and a hearing, the court

 may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a). In determining whether to

 approve a settlement as fair and equitable under Bankruptcy Rule 9019, courts in the Second

 Circuit consider the following factors: (a) the balance between the litigation’s possibility of

 success and the settlement’s future benefits; (b) the likelihood of complex and protracted litigation,

 with its attendant expense, inconveniences, and delay; (c) the paramount interest of the creditors;

 (d) whether other parties in interest affirmatively support the proposed settlement; (e) the nature

 and breadth of releases to be obtained by officers and directors; (f) the competency and experience

 of the counsel supporting the settlement; and (g) the extent to which the settlement is the product

 of arm’s-length bargaining. See In re Iridium Operating LLC, 478 F.3d 452, 462 (2d Cir. 2007);

 see also Drexel Burnham Lambert Grp., Inc., 960 F.2d 285, 292 (2d Cir. 1992); In re Ionosphere

 Clubs, Inc., 156 B.R. 414, 428 (S.D.N.Y. 1993) aff’d, 17 F.3d 600 (2d Cir. 1994).

         11.    A settlement under Bankruptcy Rule 9019 need not result in the best possible

 outcome for the Debtors, but must not “fall[] below the lowest point in the range of

 reasonableness.” In re Drexel Burnham Lambert Grp., Inc., 134 B.R. 493, 595 (Bankr. S.D.N.Y.

 1991) (quoting In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983)). In determining the range

 of reasonableness, the bankruptcy court need not decide the numerous issues of law and fact raised



                                                   6
 KE 62147412
19-11608-mew       Doc 185      Filed 07/03/19 Entered 07/03/19 14:28:27                Main Document
                                             Pg 10 of 41


 by the settlement. See W.T. Grant Co., 699 F.2d at 608 (quoting Newman v. Stein, 464 F.2d 689,

 693 (2d Cir. 1972)). In other words, the court does not need to conduct a “mini-trial” of the

 underlying facts and merits; it needs only to evaluate those facts that are necessary to allow it to

 assess the settlement and to make an independent judgment about the settlement. See In re Charter

 Commc’ns, 419 B.R. 221, 252 (Bankr. S.D.N.Y. 2009) (“The standard does not require that the

 settlement be the best the debtor could have obtained nor does it require the court to conduct a

 mini-trial of the questions of law and fact.”); In re Mrs. Wienberg’s Kosher Foods, Inc., 278 B.R.

 358, 362 (Bankr. S.D.N.Y. 2002) (“In reviewing the settlement, the court is not required to conduct

 a mini-trial of the compromised issues or claims.”); Drexel Burnham, 134 B.R. at 496 (“[A] trial

 or ‘mini trial’ on the merits is not required for Court approval of a settlement.”).

         12.    Ultimately, the decision to accept or reject a compromise or settlement is within the

 sound discretion of the bankruptcy court. Nellis v. Shugrue, 165 B.R. 115, 123 (S.D.N.Y. 1994)

 (“Although a judge must consider the fairness of the settlement to the estate and its creditors, the

 judge is not required to assess the minutia of each and every claim.”); Drexel Burnham, 134 B.R.

 at 505; see also In re Infotechnology, 1995 U.S. App. LEXIS 39883, at *4–5 (2d Cir. Nov. 9, 1995)

 (noting that in determining whether to approve a debtor’s motion to settle a controversy, a court

 does not substitute its judgment for that of the debtor).

         13.    A court should exercise its discretion in favor of a settlement wherever possible, as

 settlements are generally favored in bankruptcy. In re Adelphia Commc’ns Corp., 368 B.R. 140,

 226 (Bankr. S.D.N.Y. 2007) (“As a general matter, settlements or compromises are favored in

 bankruptcy and, in fact, encouraged.”); see also In re Hibbard Brown & Co., 217 B.R. 41, 46

 (Bankr. S.D.N.Y. 1998) (“The decision to grant or deny a settlement or compromise lies squarely

 within the discretion of the bankruptcy court [and such] discretion should be exercised in light of



                                                   7
 KE 62147412
19-11608-mew         Doc 185       Filed 07/03/19 Entered 07/03/19 14:28:27                    Main Document
                                                Pg 11 of 41


 the general public policy favoring settlements.”) (citing Nellis v. Shugrue, 165 B.R. 115, 121

 (S.D.N.Y. 1994); In re Michael Milken & Assocs. Secs. Litig., 150 F.R.D. 46, 53 (S.D.N.Y. 1993)

 (noting the paramount public policy for settlements)).5

         14.      The Debtors respectfully submit that the Union Agreement represents a fair and

 reasonable compromise that is in the best interest of the Debtors’ estates and within the Debtors’

 sound business judgment. The Union Agreement favorably resolves all outstanding Union

 grievances, which could otherwise result in contentious and protracted litigation. The Union

 Agreement also allows the Debtors to amicably terminate their relationship with the Union without

 engaging in section 1113 litigation with the Union. Moreover, the Union Agreement ensures

 stability for the Debtors’ business operations as they wind down the Thomson Plant’s operations.

 In exchange for these benefits, the Debtors have committed to providing certain benefits to

 the Union’s employees, such as the provision of one month of COBRA continuing insurance

 coverage and payment of work-through bonuses.

         15.      The Debtors have determined in their reasonable business judgment that the

 benefits of the Union Agreement outweigh the associated costs. Thus, the terms embodied in the

 Union Agreement satisfy the Bankruptcy Rule 9019 factors applied in this jurisdiction and meet

 the business judgment test as required under section 363(b) of the Bankruptcy Code. Accordingly,

 the Debtors respectfully request that the Court authorize the Debtors to enter into and perform

 under the Union Agreement as such action is a reasonable exercise of the Debtors’ business

 judgment and in the best interest of their estates.


 5
     Further, under section 105(a) of the Bankruptcy Code, the Court “may issue any order, process, or judgment that
     is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” Authorizing the Debtors to
     proceed with the Union Agreement falls squarely within the spirit of Bankruptcy Rule 9019 as well as the
     Bankruptcy Code’s predilection for compromise. Thus, to the extent necessary, section 105(a) relief is
     appropriate in this instance and would best harmonize the settlement processes contemplated by the Bankruptcy
     Code.


                                                         8
 KE 62147412
19-11608-mew        Doc 185      Filed 07/03/19 Entered 07/03/19 14:28:27            Main Document
                                              Pg 12 of 41


                                                 Notice

         16.      The Debtors have provided notice of this motion to the entities on the Master

 Service List (as defined in the case management order in these chapter 11 cases [Docket No. 184]

 and available on the Debtors’ case website at https://omnimgt.com/hollander) and the Union.

 The Debtors submit that, in light of the nature of the relief requested, no other or further notice

 need be given.

                                 Waiver of Bankruptcy Rule 6004(h)

         17.      To implement the foregoing successfully, the Debtors request that the Court enter

 an order providing that the Debtors have established cause to exclude the relief requested herein

 from the 14-day stay period provided under Bankruptcy Rule 6004(h).

                                           Motion Practice

         18.      This Motion includes citations to the applicable rules and statutory authorities upon

 which the relief requested herein is predicated and a discussion of their application to this Motion.

 Accordingly, the Debtors submit that this Motion satisfies Local Bankruptcy Rule 9013 1(a).

                                           No Prior Request

         19.      No prior request for the relief sought in this Motion has been made to this or any

 other court.

                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                    9
 KE 62147412
19-11608-mew       Doc 185     Filed 07/03/19 Entered 07/03/19 14:28:27            Main Document
                                            Pg 13 of 41


         WHEREFORE, the Debtors respectfully request entry of an order, substantially in the form

 attached hereto as Exhibit A, granting the relief requested herein and granting such other relief as

 is just and proper.

 New York, New York                             /s/ Joshua A. Sussberg, P.C.
 Dated: July 3, 2019                            Joshua A. Sussberg, P.C.
                                                Christopher T. Greco, P.C.
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                601 Lexington Avenue
                                                New York, New York 10022
                                                Telephone:     (212) 446-4800
                                                Facsimile:     (212) 446-4900

                                                - and -

                                                Joseph M. Graham (admitted pro hac vice)
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                300 North LaSalle Street
                                                Chicago, Illinois 60654
                                                Telephone:     (312) 862-2000
                                                Facsimile:     (312) 862-2200

                                                Counsel to the Debtors and Debtors in Possession




                                                 10
 KE 62147412
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 14 of 41


                                    Exhibit A

                                 Proposed Order




 KE 62147412
19-11608-mew           Doc 185        Filed 07/03/19 Entered 07/03/19 14:28:27                      Main Document
                                                   Pg 15 of 41


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

      ORDER (I) APPROVING THE PLANT CLOSURE AGREEMENT BETWEEN THE
       DEBTORS AND THE SOUTHERN REGIONAL JOINT BOARD OF WORKERS
       UNITED, SEIU ON BEHALF OF LOCAL 2420 AND (II) GRANTING RELATED
                                   RELIEF

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Order”), (a) approving the Union

 Agreement and (b) granting related relief, all as more fully set forth in the Motion; and upon

 the Pfefferle Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

 Court for the Southern District of New York, dated January 31, 2012; and this Court having the

 power to enter a final order consistent with Article III of the United States Constitution; and this

 Court having found that venue of this proceeding and the Motion in this district is proper pursuant

 to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion

 and opportunity for a hearing on the Motion were appropriate under the circumstances and no other

 notice need be provided; and this Court having reviewed the Motion and having heard



 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.

 2
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



 KE 62147412
19-11608-mew      Doc 185      Filed 07/03/19 Entered 07/03/19 14:28:27            Main Document
                                            Pg 16 of 41


 the statements in support of the relief requested therein at a hearing before this Court

 (the “Hearing”); and this Court having determined that the legal and factual bases set forth in the

 Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the

 proceedings had before this Court; and after due deliberation and sufficient cause appearing

 therefor, it is HEREBY ORDERED THAT:

         1.     The Motion is granted as set forth herein.

         2.     The Union Agreement is hereby approved, and the Debtors are authorized to enter

 into and perform under the Union Agreement and perform, execute, and deliver all documents,

 and take all actions, necessary to immediately continue and fully implement the Union Agreement

 in accordance with the terms, conditions, and agreements set forth or provided for therein.

         3.     Nothing herein shall be deemed to authorize the payment of any amounts that

 violate or implicate section 503(c) of the Bankruptcy Code, except upon further order of this Court.

         4.     Notwithstanding the relief granted in this Order, any payment made by the Debtors

 pursuant to the authority granted herein shall be subject to and in compliance with any orders

 entered by the Court approving the Debtors’ entry into any postpetition debtor-in-possession

 financing facility and any budget in connection therewith and/or authorizing the Debtors’ use of

 cash collateral and any budget in connection therewith.

         5.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

         6.     The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.




                                                  2
 KE 62147412
19-11608-mew     Doc 185      Filed 07/03/19 Entered 07/03/19 14:28:27            Main Document
                                           Pg 17 of 41


          7.   This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of the Union Agreement and this

 Order.

  New York, New York
  Dated: ____________, 2019

                                                     THE HONORABLE MICHAEL E. WILES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 3
 KE 62147412
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 18 of 41


                                    Exhibit B

                                 Union Agreement




 KE 62147412
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 19 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 20 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 21 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 22 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 23 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 24 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 25 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 26 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 27 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 28 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 29 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 30 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 31 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 32 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 33 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 34 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 35 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 36 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 37 of 41
19-11608-mew   Doc 185   Filed 07/03/19 Entered 07/03/19 14:28:27   Main Document
                                      Pg 38 of 41


                                    Exhibit C

                               Pfefferle Declaration




 KE 62147412
19-11608-mew           Doc 185        Filed 07/03/19 Entered 07/03/19 14:28:27                      Main Document
                                                   Pg 39 of 41


     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

    DECLARATION OF MARC PFEFFERLE, CHIEF EXECUTIVE OFFICER OF
   HOLLANDER SLEEP PRODUCTS, LLC, IN SUPPORT OF DEBTORS’ MOTION
 FOR ENTRY OF AN ORDER (I) APPROVING THE PLANT CLOSURE AGREEMENT
  BETWEEN THE DEBTORS AND THE SOUTHERN REGIONAL JOINT BOARD OF
         WORKERS UNITED, SEIU ON BEHALF OF LOCAL 2420 AND
                   (II) GRANTING RELATED RELIEF

              I, Marc Pfefferle, Chief Executive Officer of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”), hereby declare under penalty of perjury:

              1.     I am a Partner at Carl Marks Advisors. Carl Marks was retained by the Debtors on

 March 28, 2019, and I was appointed CEO on the same day. I have over thirty years of experience

 providing restructuring and reorganization services for companies, creditors, and other

 stakeholders across a variety of industries, including consumer products, retail, manufacturing,



 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 KE 62147412
19-11608-mew         Doc 185       Filed 07/03/19 Entered 07/03/19 14:28:27                     Main Document
                                                Pg 40 of 41


 and distribution related businesses. I submit this declaration in support of the Debtors’ Motion for

 Entry of an Order (I) Approving the Plant Closure Agreement Between the Debtors and

 the Southern Regional Joint Board of Workers United, SEIU on Behalf of Local 2420 and

 (II) Granting Related Relief (the “Motion”).2 Through my role as Chief Executive Officer,

 I oversee the Debtors’ day-to-day operations and am familiar with their business, finances, books,

 and records. I was involved in the decision to close the Thomson Plant and enter into the Union

 Agreement.

         2.       The Debtors are pursuing a path to right size their business operations to increase

 efficiency and return to profitability. To that end, and due to changing customer demands, my

 team and I are reviewing the Debtors’ operations and analyzing potential consolidations of the

 Debtors’ manufacturing locations.

         3.       One such location is the Thomson Plant, which is the Debtors’ smallest East Coast

 manufacturing facility in terms of square footage and production. The Thomson Plant has been

 operating at full capacity and needs capital upgrades, and it is most efficient to transfer its

 production functions to other manufacturing plants. Accordingly, the Debtors have decided to

 close the Thomson Plant, a course of action that I anticipate will generate significant annual

 savings.

         4.       The Thomson Plant has 173 employees, 141 of which are members of the Union,

 and the Union is party to a collective bargaining agreement with the Debtors. As a result, it is

 critical that the Debtors have the support of the Union through the Thomson Plant’s wind-down

 process. To encourage the continued cooperation of the Thomson Plant’s Union employees

 through the wind down and cessation of operations, the Debtors negotiated a comprehensive


 2
     Terms capitalized but not defined herein shall have the meanings ascribed to them in the Motion.


                                                         2
 KE 62147412
19-11608-mew      Doc 185     Filed 07/03/19 Entered 07/03/19 14:28:27              Main Document
                                           Pg 41 of 41


 settlement of all outstanding matters with the Union, which is incorporated into the Union

 Agreement.

         5.    Critically, the Union Agreement provides for the Union employees’ continued

 support during the wind down of operations at the Thomson Plant, which will provide stability to

 the consolidation process. The Union Agreement favorably resolves all outstanding Union

 grievances, which could otherwise result in contentious and protracted litigation. The Union

 Agreement also allows the Debtors to amicably terminate their relationship with the Union without

 engaging in section 1113 litigation with the Union.         Such litigation would distract from

 the administration of these chapter 11 cases, and I do not believe that the end result of such

 litigation would be better for the Debtors than the compromise embodied in the Union Agreement.

 In exchange for these benefits, the Debtors have committed to providing certain benefits to

 the Union’s employees, such as the provision of one month of COBRA continuing insurance

 coverage, payment of work-through bonuses, and assistance with relocation expenses to allow

 certain employees to transfer to the Debtors’ Henderson, North Carolina plant.

         6.    Accordingly, I believe it is in the best interest of the Debtors’ estates to enter into

 the Union Agreement.



  Dated: July 3, 2019                      /s/ Marc Pfefferle
  New York, New York                       Name: Marc Pfefferle
                                           Title: Chief Executive Officer
                                                  Hollander Sleep Products, LLC




                                                 3
 KE 62147412
